Filed
                                                                                          Washington State
                                                                                          Court of Appeals
                                                                                           Division Two

                                                                                               May 29, 2019
       IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                           DIVISION II
    In the Matter of the                                              No. 52763-4-II
    Personal Restraint of

    JIMMY NEWSOM,

                                 Petitioner.
                                                               UNPUBLISHED OPINION



          MAXA, C.J. – Jimmy Newsom seeks relief from personal restraint imposed as a result of

his 2016 conviction for first degree unlawful possession of a firearm.1 He argues that the State

failed to present sufficient evidence that he possessed a firearm. We disagree.

          The test for determining sufficiency of the evidence is whether, after viewing the

evidence in the light most favorable to the State, any rational trier of fact could have found guilt

beyond a reasonable doubt. State v. Homan, 181 Wash. 2d 102, 105, 330 P.3d 182 (2014). In a

sufficiency of the evidence claim, the defendant admits the truth of the State’s evidence and all

reasonable inferences drawn from that evidence. Id. at 106.

          A person can have actual possession or constructive possession of an item. State v.

Reichert, 158 Wash. App. 374, 390, 242 P.3d 44 (2010). Actual possession requires physical

custody of the item. Id. Constructive possession occurs when a person has “dominion and

control” over an item. Id.

          Here, Vancouver Police Officer Ron Stevens saw Tyler Lawhead chasing Newsom on

foot. Stevens later located the two men. According to Stevens, Lawhead told him that Newsom



1
 We issued the mandate of Newsom’s direct appeal on November 20, 2018, making his December
17, 2018 petition timely filed. RCW 10.73.090(3)(b).
No. 52763-4-II


had a small gun. At trial, Lawhead denied telling Stevens that Newsom had a gun, but he

admitted that he told Stevens that there might have been a gun because Newsom had gestured

toward his waistline as if he had a gun. Lawhead also said that he had seen something shiny at

Newsom’s waistline. Officer Robert Schoene arrested Newsom on an outstanding warrant.

After placing Newsom in a patrol car, Schoene noticed a black and silver gun on the ground

where Newsom had entered the patrol car.

        This evidence was sufficient for a rational trier of fact to have found beyond a reasonable

doubt that Newsom had had possession of the firearm found on the ground and therefore was

guilty of unlawful possession of a firearm.

                                          CONCLUSION

        Newsom does not present grounds for relief from restraint. Therefore, we deny his

petition.

        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW

2.06.040, it is so ordered.



                                                      MAXA, C.J.
 We concur:



 WORSWICK, J.




 MELNICK, J.


                                                  2